DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments in the reply filed on March 02, 2022 are acknowledged and have been fully considered. Claims 1-20 and 44 are pending. Claims 1-10, 12-20, and 44 are under consideration in the instant office action. Claims 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. Claim 44 is newly added. Claims 21-43 are canceled. Applicant’s claim amendments and arguments necessitated a new ground of rejections. Accordingly, this office action is made Final.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn. 
Moot Arguments
Applicant’s arguments are moot in view the new rejections set forth below.
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 103
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1-10, 12-20, and newly added claim 44 are rejected under 35 U.S.C. 103 as being unpatentable Gao et al. (I) (Nanoscale, 2014, 6, 10486-10494, previously cited),  Gao et al. (Nanoscale, 2013, 5, 4696-4700, previously cited), Zhang et al. (Nature Materials,14, 1065-1071, 2015, previously cited), Mitra et al. (Indian J. Pharm. Sci., 2011, 73 (4): 355-366, previously cited), Thagale et al. (Int. J. of Pharm. & Life Sci. (IJPLS), Vol. 2, Issue 1: Jan: 2011, 510-515, previously cited), and Nuwayser (US Patent No. 7157102, newly cited).
Note: The claims are examined only with respect to the elected species.
Applicant Claims

Applicant claims a micromotor for a gastrointestinal tract.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Gao et al. (I) teach Synthetic micro/nanomotors in drug delivery (see title). Nanomachines oﬀer considerable promise for the treatment of diseases. The ability of man-made nanomotors to rapidly deliver therapeutic payloads to their target destination represents a novel nanomedicine approach. Synthetic nanomotors, based on a multitude of propulsion mechanisms, have been developed over the past decade toward diverse biomedical applications. In this review article, we journey from the use of chemically powered drug-delivery nanovehicles to externally actuated (fuel-free) drug-delivery nanomachine platforms, and conclude with future prospects and challenges for such practical propelling drug-delivery systems. As future micro/nanomachines become more powerful and functional, these tiny devices are expected to perform more demanding biomedical tasks and beneﬁt diﬀerent drug delivery applications (abstract). Gao et al. teach of particular interest for practical drug delivery applications are recently developed water-driven micromotors that utilize the magnesium–water reaction for the propulsion. These magnesium-based Janus microsphere motors consist of biodegradable magnesium microparticles coated with a gold or platinum patch. Such water-driven micromotors utilize macro- galvanic corrosion and chloride pitting corrosion processes to generate hydrogen bubbles that propel the microparticles. This eliminates the need for external fuels and oﬀers eﬃcient propulsion in untreated high-salt aquatic media which is particularly attractive for in vivo drug delivery applications. Another water-driven micromotor explores Janus particles based on the Al–Ga alloy for eﬃcient hydrogen bubble propulsion through a process called ‘liquid metal enbrittlement but lacks the biocompatibility of magnesium-based micromotors. Additional eﬀorts should be devoted to extending the lifetime of these water-powered micromotors, along with proper surface functionalization, for addressing the requirements of practical drug delivery (see page 10489).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Gao et al. does not specifically teach the structure of the micromotor as elected containing clarithromycin as a payload wherein magnesium microparticles are coated with titanium oxide followed by a coating of methacrylic acid and ethyl acrylate enteric layer and a chitosan outer layer. These deficiencies are cured by the teachings of Gao et al. (Nanoscale, 2013, 5, 4696), Zhang et al., Mitra et al., Thagele et al.
Gao et al. (I) when teaching the above drug delivery aspect refers to Gao et al. (Nanoscale, 2013, 5, 4696). Gao et al. (Nanoscale, 2013, 5, 4696) teach Synthesis of Mg–Ti–Ni–Au Janus micromotors. Gao et al. (Nanoscale, 2013, 5, 4696) teach the micromotors were prepared using magnesium microparticles (Catalog #465666, Sigma-Aldrich, St Louis, MO, powder, 325 mesh, 99.5% trace metals basis) as the base particles. The Mg particles were placed onto glass slides and coated with a 20 nm titanium layer at 1 A s ˚ 1 , a 80 nm nickel layer at 2 A s ˚ 1 , and a 10 nm gold layer at 1 A s ˚ 1 using Temescal BJD 1800 E-beam Evaporator. After a brief sonication in ethanol, the micromotors were released from the glass slide and dispersed into ethanol. The motors were stored in the pure ethanol solution until use. For the control experiments, Mg particles were similarly coated with 100 nm Ti (for Mg–Ti particles), 100 nm Ti and 10 nm Ag (for Mg–Ti–Ag particles), and 100 nm Ti and 10 nm Au (for Mg–Ti–Au particles) (see page 4699).
Zhang et al. teach devices resident in the stomach—used for a variety of clinical applications including nutritional modulation for bariatrics, ingestible electronics for diagnosis and monitoring, and gastric-retentive dosage forms for prolonged drug delivery—typically incorporate elastic polymers to compress the devices during delivery through the oesophagus and other narrow orifices in the digestive system. However, in the event of accidental device fracture or migration, the non-degradable nature of these materials risks intestinal obstruction. Here, we show that an elastic, pH-responsive supramolecular gel remains stable and elastic in the acidic environment of the stomach but can be dissolved in the neutral-pH environment of the small and large intestines. In a large animal model, prototype devices with these materials as the key component demonstrated prolonged gastric retention and safe passage. These enteric elastomers should increase the safety profile for a wide range of gastricretentive devices. (see abstract). Given the significant pH difference between the gastric (pH 1–3) and intestinal (pH ∼ 6.8) environments, we envisage that a pH-responsive elastomer that is stable in acidic conditions but dissolvable in neutral or alkaline conditions may address this unmet clinical need. Enteric polymers have been previously developed and are generally used as coatings of oral pills and capsules to protect the active pharmaceutical ingredients from the high acidity in the gastric environment. These materials share a common structure by having a large hydrophobic moiety and carboxyl groups for pH responsiveness. Here, we describe the first material combining both elastic and enteric properties, allowing the construction of gastric devices with facile delivery, prolonged gastric retention, and an improved safety profile. The material is a unique supramolecular polymer gel with elastic properties in acidic environments, and that dissolves in water under neutral conditions. Using this enteric elastomer (EE) as the key component, we built a variety of prototype gastricresident devices that showed, in a large animal model, prolonged gastric retention (two to seven days) after delivery via administration of an encapsulated device or endoscopic placement of the device in the stomach, and subsequent safe passage through the lower gastrointestinal tract on dissociation. Although there have been extensive studies and commercial examples of gastric-retentive devices since the 1970s (refs 9,35), this manuscript presents the first demonstration of both extremely prolonged gastric retention and safe gastrointestinal passage with the help of this innovative combination of elastic and enteric properties contained in one material (see page 1065). Figure 1 depicts the proposed supramolecular network structure of the EE polymer gel. The EE consists of two synthetic macromolecules, poly(acryloyl 6-aminocaproic acid) (PA6ACA, Supplementary Scheme S1) and poly(methacrylic acid-co-ethyl acrylate) (EUDRAGIT L 100-55). L 100-55 is a pharmaceutical-grade enteric polymer from Evonik Industries. PA6ACA, synthesized by a previously reported method36, is structurally similar to traditional enteric polymers (for example, L 100-55, cellulose acetate succinate and hydroxyl propyl methyl cellulose phthalate). PA6ACA has side chains of sufficient length for the terminal carboxyl groups to be flexible and accessible, allowing the formation of intermolecular hydrogen bonds, as shown in Fig. 1a (ref. 36). In the acidic environment, where carboxyl groups are not deprotonated, inter-chain hydrogen bonds between carboxyl groups and amide units on PA6ACA and L 100-55 provide a loosely crosslinked supramolecular network with water trapped inside that contributes to the elastic property of the materials. In neutral or alkali aqueous environments, the carboxyl groups are deprotonated, eliminating the intermolecular hydrogen bonds, and resulting in rapid dissolution. The elastic function of the EE enabled the circle-shaped device to be folded into the standard 000 capsule for comfortable oral delivery, and also enabled shape recovery for prolonged gastric retention after dissolution of the capsule. The enteric function permitted the dissociation of the device into small pieces for safe passage through the lower gastrointestinal tract. This prototype device achieved extended gastric retention for two to seven days, as compared to the maximum of one to two days of gastric retention achieved by other reported gastric-retentive devices delivered by capsules. Beyond the self-deployable gastric-retentive device delivered by capsules, we also explored exemplary gastric-resident devices for endoscopic delivery and placement (these included large devices composed similarly of PCL rigid segments linked together with EE and forming the letters ‘M.I.T.)’. Those exemplary gastricresident devices were constructed with EE and PCL, embedded with iron beads, and fabricated by using M-, I- and T-shaped PDMS moulds. These shapes could be folded and delivered through the oesophagus with endoscopic assistance. Radiographic images show elastic restoration of the M-, I- and T-shaped devices in three pig stomachs (Fig. 5b–d; left and middle) immediately after delivery. Endoscopic images also confirmed gastric retention of all three letters, and found no obstruction caused by those devices (Fig. 5b-d; right). All three M-, I- and T-shaped devices were retained in the gastric cavity for two to five days before their fragmentation (Supplementary Fig. 8). EEs can be used in the fabrication of a variety of gastric devices to prevent intestinal obstruction on exiting the stomach. The incorporation of dissolvable EE linkers enables the development of devices with potentially significantly improved safety profiles by allowing the fragmentation of the device into segments that can easily pass through the gastrointestinal tract. As demonstrated by the M.I.T.-shaped device, devices of significant size can be safely deployed in the stomach, and can pass safely through the gastrointestinal tract on dissolution of the EEs. Restrictions on the size of gastric-resident devices hinge on the ability to deliver them to the gastrointestinal tract. In a conscious patient, the delivery of a device is limited by the size of the capsule or tablet that a patient is willing to swallow. Devices incorporating EEs and capable of safe fragmentation into small pieces could be introduced through endoscopic or minimally invasive access techniques, provided that they can pass through the oesophagus (in humans, ∼2 cm in diameter). Supramolecular polymer gels with enteric and elastic properties could change the design and radically improve the adoption of novel gastric-resident devices for weight control, ingestible electronics and prolonged drug delivery (see page1070).
Mitra et al. teach the main aim in the drug therapy of any disease is to attain the desired therapeutic concentration of the drug in plasma or at the site of action and maintain it for the entire duration of treatment. A drug on being used in conventional dosage forms leads to unavoidable fluctuations in the drug concentration leading to under medication or overmedication and increased frequency of dose administration as well as poor patient compliance. To minimize drug degradation and loss, to prevent harmful side effects and to increase drug bioavailability various drug delivery and drug targeting systems are currently under development. Handling the treatment of severe disease conditions has necessitated the development of innovative ideas to modify drug delivery techniques. Drug targeting means delivery of the drug-loaded system to the site of interest. Drug carrier systems include polymers, micelles, microcapsules, liposomes and lipoproteins to name some. Different polymer carriers exert different effects on drug delivery. Synthetic polymers are usually non-biocompatible, non-biodegradable and expensive. Natural polymers such as chitin and chitosan are devoid of such problems. Chitosan comes from the deacetylation of chitin, a natural biopolymer originating from crustacean shells. Chitosan is a biocompatible, biodegradable, and nontoxic natural polymer with excellent film-forming ability. Being of cationic character, chitosan is able to react with polyanions giving rise to polyelectrolyte complexes. Hence chitosan has become a promising natural polymer for the preparation of microspheres/nanospheres and microcapsules. The techniques employed to microencapsulate with chitosan include ionotropic gelation, spray drying, emulsion phase separation, simple and complex coacervation. This review focuses on the preparation, characterization of chitosan microspheres and their role in novel drug delivery systems (abstract).
Thagele et al. teach the aim of the present work is to prepare and evaluate the oral mucoadhesive sustained release nanoparticles of clarithromycin in order to improve its therapeutic effect and reducing dosing frequency and its dose related side effects. Clarithromycin containing chitosan nanoparticles were prepared by ionotropic gelation method. The result showed that this method is reproducible easy and led to the efficient entrapment. Formulation had spherical particles in the particle range from 100 - 1500nm. Some process variables like effect of chitosan concentration, TPP concentration, acetic acid concentration were also evaluated with respect to drug content and encapsulation efficiency. The maximum encapsulation efficiency and drug content were 67.43 % and 6.13. The sustained release behavior of chitosan nanoparticles were evaluated both in phosphate buffer saline and simulated gastric fluid and results revealed that clarithromycin loaded chitosan nanoparticles are most suitable mode of delivery of drug for promising therapeutic action (see abstract).
Gao et al. (Nanoscale, 2013, 5, 4696), Zhang et al., Mitra et al., Thagele et al. do not specifically teach the payload being incorporated inside the hollow interior region as well as on the coating of the microparticles or micromotors. These deficiencies are cured by the teachings of Nuwayser.
Nuwayser teaches a multi-layered microcapsule containing one or more active ingredients and process for preparing the same is disclosed. The multi-layered microcapsule comprises an inner solid microparticle core, typically composed of a biodegradable polymer, and having one or more alternating layers of polymer, active ingredient or polymer/active ingredient mixtures to produce a multi-layered microcapsule wherein the polymer or active ingredient in each layer may be the same or different or have the same or different concentration of the polymer or active ingredient in other layers (see abstract). Embodiments of the present invention relate to a multi-layered microcapsule for the controlled release within a mammal, including a human, of one or more active ingredients such as drug compounds. The term “microcapsule” as used herein refers to an inner microparticle core also referred to as a “microsphere” which has been encapsulated by one or more layers of a polymer, active ingredient, or polymer/active and/or inactive ingredient composite or mixture, hereinafter referred to generally as “coating layers”. The inner microparticle core may or may not include the active ingredient. For the purposes of describing the present invention, the terms “emulsion”, “dispersion” and “solution” shall be used as appropriate to refer to a mixture or combination of polymer and/or active medium and a liquid medium, such as a solvent, dispersing, or emulsifying medium. The microcapsules have certain physical characteristics useful for biodegradable delivery systems, including desirable solubilities and porosities for sustained delivery of an active ingredient in a relatively constant manner over periods of days, weeks, months, or years (column 3, lines 19-37). According to the teachings of the present invention, the microcapsule has an inner microparticle core material having a plurality of coating layers about the microparticle core. Surrounding the microparticle core are one or more layers of a polymer (acting as a membrane or wall which controls the rate of release of active ingredient from the microcapsule into a desired environment), an active ingredient, a plasticizer, other additive or a polymer/active ingredient mixture. The core may be composed of pure polymer, an active ingredient or a polymer plus active ingredient. The core particle can also be referred to as a “microsphere” which generally refers to microparticles that do not include one or more coating layers. The core could be composed of milled cast particles, microsphere particles, pelletized particles, fluidized particles or other kinds of particles prepared by methods known in the art. The polymers in each polymer containing layer may be the same or different or may be a mixture of one or more polymers. Likewise, the active ingredient in each active ingredient containing layer may be the same or different or may be a mixture of one or more active ingredients. According to one embodiment, the microcapsule includes a single active ingredient contained in different layers of the microcapsule having different polymers that biodegrade at different rates, thereby providing a release rate for the active ingredient that varies over time according to a desired release profile. According to an alternate embodiment, the microcapsule includes one or more polymer wall layers separating active ingredient-containing layers which differ in the concentration of the active ingredient, for example with declining concentrations extending outwardly from an inner layer. Alternatively, the microcapsule layers contain different polymers and different active ingredients to provide for a sustained and controlled release of a combination of active ingredients according to a desired release profile (column 6, lines 36-67 and column 7, lines 1-2). A wide variety of active ingredients may be employed in the microcapsules of the present invention, the selection of the active ingredient being one whose release is desired to be controlled or sustained in a particular environment and may include, and not be limited to, such materials as fertilizers, based on a soil-type environment, or more particularly, physiologically or pharmacologically active substances that act locally or systemically in the body such as drugs or other biologically active agents. Representative drugs and biologically active agents to be used with the microcapsules of the present invention include, without limitation, proteins, peptides, amino acids, enzymes, hormonally active agents, opioid drug agonists, opioid drug antagonists, peptide drugs, protein drugs, desensitizing agents, antigens, vaccines, anti-infectives, antibiotics, antimicrobials, etc., (column 8 lines 40-67).

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Gao et al. (I) by preparing the micromotor as recited containing magnesium microparticles coated with titanium dioxide because Gao et al. (I) when teaching the above drug delivery aspect refers to Gao et al. (Nanoscale, 2013, 5, 4696). Gao et al. (Nanoscale, 2013, 5, 4696) teach Synthesis of Mg–Ti–Ni–Au Janus micromotors. Gao et al. (Nanoscale, 2013, 5, 4696) teach the micromotors were prepared using magnesium microparticles (Catalog #465666, Sigma-Aldrich, St Louis, MO, powder, 325 mesh, 99.5% trace metals basis) as the base particles. The Mg particles were placed onto glass slides and coated with a 20 nm titanium layer at 1 A s ˚ 1 , a 80 nm nickel layer at 2 A s ˚ 1 , and a 10 nm gold layer at 1 A s ˚ 1 using Temescal BJD 1800 E-beam Evaporator. After a brief sonication in ethanol, the micromotors were released from the glass slide and dispersed into ethanol. The motors were stored in the pure ethanol solution until use. For the control experiments, Mg particles were similarly coated with 100 nm Ti (for Mg–Ti particles), 100 nm Ti and 10 nm Ag (for Mg–Ti–Ag particles), and 100 nm Ti and 10 nm Au (for Mg–Ti–Au particles) (see page 4699). It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Gao et al. (I) and Gao et al. (Nanoscale, 2013, 5, 4696) by coating the drug delivery micromotor with the elected enteric layer polymer  for the delivery of active because Zhang et al. teach Devices resident in the stomach—used for a variety of clinical applications including nutritional modulation for bariatrics, ingestible electronics for diagnosis and monitoring, and gastric-retentive dosage forms for prolonged drug delivery—typically incorporate elastic polymers to compress the devices during delivery through the oesophagus and other narrow orifices in the digestive system. However, in the event of accidental device fracture or migration, the non-degradable nature of these materials risks intestinal obstruction. One of ordinary skill in the art would have been motivated to do so because Zhang et al. teach that here, we show that an elastic, pH-responsive supramolecular gel remains stable and elastic in the acidic environment of the stomach but can be dissolved in the neutral-pH environment of the small and large intestines. In a large animal model, prototype devices with these materials as the key component demonstrated prolonged gastric retention and safe passage. These enteric elastomers should increase the safety profile for a wide range of gastricretentive devices. (see abstract). Given the significant pH difference between the gastric (pH 1–3) and intestinal (pH ∼ 6.8) environments, we envisage that a pH-responsive elastomer that is stable in acidic conditions but dissolvable in neutral or alkaline conditions may address this unmet clinical need. Enteric polymers have been previously developed and are generally used as coatings of oral pills and capsules to protect the active pharmaceutical ingredients from the high acidity in the gastric environment. These materials share a common structure by having a large hydrophobic moiety and carboxyl groups for pH responsiveness. Here, we describe the first material combining both elastic and enteric properties, allowing the construction of gastric devices with facile delivery, prolonged gastric retention, and an improved safety profile. The material is a unique supramolecular polymer gel with elastic properties in acidic environments, and that dissolves in water under neutral conditions. Using this enteric elastomer (EE) as the key component, we built a variety of prototype gastricresident devices that showed, in a large animal model, prolonged gastric retention (two to seven days) after delivery via administration of an encapsulated device or endoscopic placement of the device in the stomach, and subsequent safe passage through the lower gastrointestinal tract on dissociation. Although there have been extensive studies and commercial examples of gastric-retentive devices since the 1970s (refs 9,35), this manuscript presents the first demonstration of both extremely prolonged gastric retention and safe gastrointestinal passage with the help of this innovative combination of elastic and enteric properties contained in one material (see page 1065). Figure 1 depicts the proposed supramolecular network structure of the EE polymer gel. The EE consists of two synthetic macromolecules, poly(acryloyl 6-aminocaproic acid) (PA6ACA, Supplementary Scheme S1) and poly(methacrylic acid-co-ethyl acrylate) (EUDRAGIT L 100-55). L 100-55 is a pharmaceutical-grade enteric polymer from Evonik Industries. PA6ACA, synthesized by a previously reported method36, is structurally similar to traditional enteric polymers (for example, L 100-55, cellulose acetate succinate and hydroxyl propyl methyl cellulose phthalate). PA6ACA has side chains of sufficient length for the terminal carboxyl groups to be flexible and accessible, allowing the formation of intermolecular hydrogen bonds, as shown in Fig. 1a (ref. 36). In the acidic environment, where carboxyl groups are not deprotonated, inter-chain hydrogen bonds between carboxyl groups and amide units on PA6ACA and L 100-55 provide a loosely crosslinked supramolecular network with water trapped inside that contributes to the elastic property of the materials. In neutral or alkali aqueous environments, the carboxyl groups are deprotonated, eliminating the intermolecular hydrogen bonds, and resulting in rapid dissolution. The elastic function of the EE enabled the circle-shaped device to be folded into the standard 000 capsule for comfortable oral delivery, and also enabled shape recovery for prolonged gastric retention after dissolution of the capsule. The enteric function permitted the dissociation of the device into small pieces for safe passage through the lower gastrointestinal tract. This prototype device achieved extended gastric retention for two to seven days, as compared to the maximum of one to two days of gastric retention achieved by other reported gastric-retentive devices delivered by capsules. Beyond the self-deployable gastric-retentive device delivered by capsules, we also explored exemplary gastric-resident devices for endoscopic delivery and placement (these included large devices composed similarly of PCL rigid segments linked together with EE and forming the letters ‘M.I.T.)’. Those exemplary gastricresident devices were constructed with EE and PCL, embedded with iron beads, and fabricated by using M-, I- and T-shaped PDMS moulds. These shapes could be folded and delivered through the oesophagus with endoscopic assistance. Radiographic images show elastic restoration of the M-, I- and T-shaped devices in three pig stomachs (Fig. 5b–d; left and middle) immediately after delivery. Endoscopic images also confirmed gastric retention of all three letters, and found no obstruction caused by those devices (Fig. 5b-d; right). All three M-, I- and T-shaped devices were retained in the gastric cavity for two to five days before their fragmentation (Supplementary Fig. 8). EEs can be used in the fabrication of a variety of gastric devices to prevent intestinal obstruction on exiting the stomach. The incorporation of dissolvable EE linkers enables the development of devices with potentially significantly improved safety profiles by allowing the fragmentation of the device into segments that can easily pass through the gastrointestinal tract. As demonstrated by the M.I.T.-shaped device, devices of significant size can be safely deployed in the stomach, and can pass safely through the gastrointestinal tract on dissolution of the EEs. Restrictions on the size of gastric-resident devices hinge on the ability to deliver them to the gastrointestinal tract. In a conscious patient, the delivery of a device is limited by the size of the capsule or tablet that a patient is willing to swallow. Devices incorporating EEs and capable of safe fragmentation into small pieces could be introduced through endoscopic or minimally invasive access techniques, provided that they can pass through the oesophagus (in humans, ∼2 cm in diameter). Supramolecular polymer gels with enteric and elastic properties could change the design and radically improve the adoption of novel gastric-resident devices for weight control, ingestible electronics and prolonged drug delivery (see page1070). One of ordinary skill in the art would have had a reasonable chance of success in combining the references because Gao et al (I) clearly teach the drug delivery aspect of the magnesium based micromotor, and Gao et al. (Nanoscale, 2013, 5, 4696) teach how to prepare the magnesium based micromotors while Zheng teach the use of enteric polymers for coating particles for site delivery of specific actives.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Gao et al. (I), Gao et al. (Nanoscale, 2013, 5, 4696), and Zhang et al. by utilizing chitosan as an outer coating and to deliver Clarithromycin as a drug model because Mitra et al. teach the main aim in the drug therapy of any disease is to attain the desired therapeutic concentration of the drug in plasma or at the site of action and maintain it for the entire duration of treatment. A drug on being used in conventional dosage forms leads to unavoidable fluctuations in the drug concentration leading to under medication or overmedication and increased frequency of dose administration as well as poor patient compliance. To minimize drug degradation and loss, to prevent harmful side effects and to increase drug bioavailability various drug delivery and drug targeting systems are currently under development. Handling the treatment of severe disease conditions has necessitated the development of innovative ideas to modify drug delivery techniques. Drug targeting means delivery of the drug-loaded system to the site of interest. Drug carrier systems include polymers, micelles, microcapsules, liposomes and lipoproteins to name some. Different polymer carriers exert different effects on drug delivery. Synthetic polymers are usually non-biocompatible, non-biodegradable and expensive. Natural polymers such as chitin and chitosan are devoid of such problems. Chitosan comes from the deacetylation of chitin, a natural biopolymer originating from crustacean shells. Chitosan is a biocompatible, biodegradable, and nontoxic natural polymer with excellent film-forming ability. Being of cationic character, chitosan is able to react with polyanions giving rise to polyelectrolyte complexes. One of ordinary skill in the art would have been motivated to use chitosan because Mitra et al. teach that chitosan has become a promising natural polymer for the preparation of microspheres/nanospheres and microcapsules. The techniques employed to microencapsulate with chitosan include ionotropic gelation, spray drying, emulsion phase separation, simple and complex coacervation. This review focuses on the preparation, characterization of chitosan microspheres and their role in novel drug delivery systems (abstract). One of ordinary skill in the art would have been motivated to use Clarithromycin as a model drug because Thagele et al. teach the aim of the present work is to prepare and evaluate the oral mucoadhesive sustained release nanoparticles of clarithromycin in order to improve its therapeutic effect and reducing dosing frequency and its dose related side effects. Clarithromycin containing chitosan nanoparticles were prepared by ionotropic gelation method. The result showed that this method is reproducible easy and led to the efficient entrapment. Formulation had spherical particles in the particle range from 100 - 1500nm. Some process variables like effect of chitosan concentration, TPP concentration, acetic acid concentration were also evaluated with respect to drug content and encapsulation efficiency. The maximum encapsulation efficiency and drug content were 67.43 % and 6.13. The sustained release behavior of chitosan nanoparticles were evaluated both in phosphate buffer saline and simulated gastric fluid and results revealed that clarithromycin loaded chitosan nanoparticles are most suitable mode of delivery of drug for promising therapeutic action (see abstract). One of ordinary skill in the art would have had a reasonable chance of success in combining the references because Gao et al (I) clearly teach the drug delivery aspect of the magnesium based micromotor, and Gao et al. (Nanoscale, 2013, 5, 4696) teach how to prepare the magnesium based micromotors while Zheng teach the use of enteric polymers for coating particles for site delivery of specific actives, Mitra et al. teach the use of chitosan and Thagele et al. teach the use of chitosan in the delivery of Clarithromycin.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Gao et al. (Nanoscale, 2013, 5, 4696), Zhang et al., Mitra et al., Thagele et al. by including the payload clarithromycin both inside the core as well as on the coating layer of the microparticle based micromotors because Nuwayser teaches a multi-layered microcapsule containing one or more active ingredients and process for preparing the same is disclosed. The multi-layered microcapsule comprises an inner solid microparticle core, typically composed of a biodegradable polymer, and having one or more alternating layers of polymer, active ingredient or polymer/active ingredient mixtures to produce a multi-layered microcapsule wherein the polymer or active ingredient in each layer may be the same or different or have the same or different concentration of the polymer or active ingredient in other layers (see abstract). One of ordinary skill in the art would have been motivated to do so because Nuwayser teach that in the preparation of microparticles that can be used for the delivery of different agents including antibiotics the different design possibilities where active agents can be placed in such multilayered microparticles. Nuwayser teaches embodiments of the present invention relate to a multi-layered microcapsule for the controlled release within a mammal, including a human, of one or more active ingredients such as drug compounds. The term “microcapsule” as used herein refers to an inner microparticle core also referred to as a “microsphere” which has been encapsulated by one or more layers of a polymer, active ingredient, or polymer/active and/or inactive ingredient composite or mixture, hereinafter referred to generally as “coating layers”. The inner microparticle core may or may not include the active ingredient. For the purposes of describing the present invention, the terms “emulsion”, “dispersion” and “solution” shall be used as appropriate to refer to a mixture or combination of polymer and/or active medium and a liquid medium, such as a solvent, dispersing, or emulsifying medium. The microcapsules have certain physical characteristics useful for biodegradable delivery systems, including desirable solubilities and porosities for sustained delivery of an active ingredient in a relatively constant manner over periods of days, weeks, months, or years (column 3, lines 19-37). According to the teachings of the present invention, the microcapsule has an inner microparticle core material having a plurality of coating layers about the microparticle core. Surrounding the microparticle core are one or more layers of a polymer (acting as a membrane or wall which controls the rate of release of active ingredient from the microcapsule into a desired environment), an active ingredient, a plasticizer, other additive or a polymer/active ingredient mixture. The core may be composed of pure polymer, an active ingredient or a polymer plus active ingredient. The core particle can also be referred to as a “microsphere” which generally refers to microparticles that do not include one or more coating layers. The core could be composed of milled cast particles, microsphere particles, pelletized particles, fluidized particles or other kinds of particles prepared by methods known in the art. The polymers in each polymer containing layer may be the same or different or may be a mixture of one or more polymers. Likewise, the active ingredient in each active ingredient containing layer may be the same or different or may be a mixture of one or more active ingredients. According to one embodiment, the microcapsule includes a single active ingredient contained in different layers of the microcapsule having different polymers that biodegrade at different rates, thereby providing a release rate for the active ingredient that varies over time according to a desired release profile. According to an alternate embodiment, the microcapsule includes one or more polymer wall layers separating active ingredient-containing layers which differ in the concentration of the active ingredient, for example with declining concentrations extending outwardly from an inner layer. Alternatively, the microcapsule layers contain different polymers and different active ingredients to provide for a sustained and controlled release of a combination of active ingredients according to a desired release profile (column 6, lines 36-67 and column 7, lines 1-2). A wide variety of active ingredients may be employed in the microcapsules of the present invention, the selection of the active ingredient being one whose release is desired to be controlled or sustained in a particular environment and may include, and not be limited to, such materials as fertilizers, based on a soil-type environment, or more particularly, physiologically or pharmacologically active substances that act locally or systemically in the body such as drugs or other biologically active agents. Representative drugs and biologically active agents to be used with the microcapsules of the present invention include, without limitation, proteins, peptides, amino acids, enzymes, hormonally active agents, opioid drug agonists, opioid drug antagonists, peptide drugs, protein drugs, desensitizing agents, antigens, vaccines, anti-infectives, antibiotics, antimicrobials, etc., (column 8 lines 40-67). One of ordinary skill in the art would have had a reasonable chance of success in combining the references because Gao et al (I) clearly teach the drug delivery aspect of the magnesium based microparticle based micromotor, and Gao et al. (Nanoscale, 2013, 5, 4696) teach how to prepare the magnesium based micromotors while Zheng teach the use of enteric polymers for coating particles for site delivery of specific actives, Mitra et al. teach the use of chitosan, Thagele et al. teach the use of chitosan in the delivery of Clarithromycin and while Nuwayser teaches in preparation of multilayered microparticles for the delivery of active agents including antibiotics the active can be placed inside the microparticle as well as on the coating layers.
The amount of the ingredients are result effective parameters. They are optimizable parameters. In the case where the claimed ranges of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/Primary Examiner, Art Unit 1619